On Petition fob Rehearing.
Hackney, J.
It is now earnestly contended that no basis exists for an attorney’s lien where, without suit, payment is made to the client, in whole or in part by compromise, resulting from the efforts of the attorney. In other words, it is insisted, a judgment is indispensable to a lien, unless the attorney has the money or papers of his client upon which the lien is asserted. Dr. Wharton, in his work on Agency, section 623, et seq., defines the liens of attorneys as retaining and charging liens, the former existing as against moneys or papers in the hands of the áttomey, and the latter as one “which gives the creditor the right to collect such debt, as a priority, out of property in the hands of another.” See also 1 Am. and Eng. Ency. of Law (1st ed.), pp. 969, 970. The charging lien, therefore, is that here involved and it need not be confused with the former. It is true that a line of cases hold that this lien does not obtain until the judgment is rendered. See Jones on Liens, section 193, et seq. But it will be found that this is so either with reference to statutory liens or as to the intervening right of the parties to settle their litigation short of judgment and not be disturbed-in that right by a consideration of the attorney’s claim. Public policy forbids that attorneys may interpose and defeat fair settlements between litigants and statutory liens are maintained only in the method pointed out by the statute.
While in the original opinion we employed the expressions “attorney’s liens” and “equitable liens,” we were justified by the common use of the expres*143si ons in the books, yet they are not accurate. The lien which an attorney is said to have is merely a claim to the equitable interference of the court for his debt when he finds that his client is about to deprive him of it. See'Jones on Liens, section 155, and the numerous illustrations there given.
When, therefore, equity is appealed to, the inquiry is not necessarily, did the attorney procure a judgment? but it is, does he present a claim where the law supplies no remedy as efficient, and where in good conscience the client should not be permitted to defeat the attorney of his just compensation? One test of this claim, as originally shown, is this: Was the fund secured by the client through the efforts of the attorney. And another is: Was the compensation of the attorney expressly or by implication such a charge against the fund as to amount to an assignment of some part thereof. In either event equity will aid the the attorney in the enforcement of his claim, ordinarily called a lien.
In Davies v. Lowndes, 54 Eng. Com. Law, 808; 3 Com. Bench 827, it was held that the lien attaches upon money received by the client by way of compromise even after verdict and judgment against the client. Therefore, it could not be said that a judgment in favor of the client is indispensable.
In Irving v. Viana, 2 Young & Jerv. 70, it was held that an attorney, although not retained in the case to the end, was entitled to a lien on the fund which his exertions had aided in producing.
So, in Wylie v. Coxe, 15 How. 415, it was held that equity would enforce a lien in favor of an attorney who had partially prosecuted a claim against the Mexican Republic, before a commission created by an act of congress, but before it was concluded his client had died and an administrator had discharged the attor*144ney and employed another who recovered the money and it had been paid into the hands of the administrator. There, as here, there was an agreement upon a designatéd sum to be paid from the amount recovered. The commission was not a court of record; the attorney did not prosecute the claim to judgment; the relief sought was not in the tribunal in which the money was recovered; the lien enforced was not upon the judgment but, as here, was against the fund in the hands of the administrator. The case was as near the parallel of this as could well be found. But it may be doubted if it would not have been more accurate there to have treated that called a lien as an equitable assignment, as was done in the case of Patten v. Wilson, 34 Pa. St. 299, where the agreement was for a sum from the recovery and it was held recoverable as an equitable assignment to the attorney. To the same effect are authorities cited in the original opinion. The questions of priority discussed by counsel do not arise upon the complaint, the sufficiency of answers. demurred out was not presented and the evidence, although we made some reference to it in the original opinion, is not before us. The record discloses the filing of the longhand manuscript of the evidence and the bill of exceptions, embodying the same, on the 6th day of November, 1895, and it does not appear that such manuscript was filed before it was embodied in, and filed as a part of said bill of exceptions. This is not sufficient to make the evidence a part of the record. Chicago, etc., R. W. Co. v. Eggers, post, 299, and cases there cited.
The petition is overruled.